
	

115 HR 2579 PCS: Broader Options for Americans Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 302115th CONGRESS2d Session
		H. R. 2579
		IN THE SENATE OF THE UNITED STATES
		June 15, 2017ReceivedFebruary 5, 2018Read the first timeFebruary 6, 2018Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to allow the premium tax credit with respect to
			 unsubsidized COBRA continuation coverage.
	
	
 1.Short titleThis Act may be cited as the Broader Options for Americans Act. 2.Premium tax credit allowed with respect to unsubsidized COBRA continuation coverage (a)In generalSection 36B(f) of the Internal Revenue Code of 1986 is amended—
 (1)by inserting after in section 9832(b)) the following: offered in the individual health insurance market within a State (within the meaning of section 5000A(f)(1)(C)), or any unsubsidized COBRA continuation coverage,, and
 (2)by striking paragraph (1) and by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4), respectively.
 (b)Certification of unsubsidized COBRA continuation coverageSection 36B(g) of such Code is amended by redesignating paragraph (9) as paragraph (10) and by inserting after paragraph (8) the following new paragraph:
				
 (9)Special rule for unsubsidized COBRA continuation coverageIn the case of unsubsidized COBRA continuation coverage— (A)subsection (d)(1) shall be applied by substituting COBRA continuation coverage which is certified by the plan administrator (as defined in section 414(g)) of the group health plan for health insurance coverage which is certified by the State in which such insurance is offered, and
 (B)the requirements of paragraph (8) shall be treated as satisfied if the certification meets such requirements as the Secretary may provide..
 (c)Unsubsidized COBRA continuation coverageSection 36B of such Code is amended by adding at the end the following new subsection:  (h)Unsubsidized COBRA continuation coverageFor purposes of this section—
 (1)In generalThe term unsubsidized COBRA continuation coverage means COBRA continuation coverage the payment of applicable premiums (as defined in section 4980B(f)(4)) for which is solely the obligation of the taxpayer.
 (2)COBRA continuation coverageThe term COBRA continuation coverage means continuation coverage provided— (A)pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (other than under sections 602(5) and 609), title XXII of the Public Health Service Act, section 4980B (other than subsection (f)(1) thereof insofar as it relates to pediatric vaccines), or section 8905a of title 5, United States Code,
 (B)under a State law or program that provides coverage comparable to coverage described in subparagraph (A), or
 (C)under a group health plan that is a church plan (as defined in section 414(e)) and is comparable to coverage provided pursuant to section 4980B.
							Such term shall not include coverage under a health flexible spending arrangement..
			(d)Conforming amendment
 (1)Section 36B(d)(2)(A) is amended by inserting COBRA continuation coverage or after other than. (2)Section 36B(g)(6) of such Code is amended by striking subsection (f)(5) and inserting subsection (f)(4).
 (e)Amendment of section 36B as amended by American Health Care Act of 2017Whenever in this section an amendment is expressed in terms of an amendment to section 36B of the Internal Revenue Code of 1986, the reference shall be considered to be made to such section as amended by the American Health Care Act of 2017 and in effect for months beginning after December 31, 2019.
 (f)Effective dateThe amendments made by this section are contingent upon the enactment of the American Health Care Act of 2017 and shall apply (if at all) to months beginning after December 31, 2019, in taxable years ending after such date.
			
	Passed the House of Representatives June 15, 2017.Karen L. Haas,Clerk
	February 6, 2018Read the second time and placed on the calendar